Citation Nr: 0738723	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right knee, status post 
arthroscopic surgery.

2.  Entitlement to an initial compensable disability rating 
for tinea cruis.






ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1980 to 
October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO granted service 
connection for arthritis of the right knee and left finger, 
heel spur, rhinitis, and tinea cruris and denied service 
connection for left hip strain.  The veteran filed a timely 
notice of disagreement in May 2004 and a statement of the 
case covering the above issues was sent to him in November 
2004.  In January 2005, the veteran timely perfected the 
issues of an increase in initial ratings for arthritis of the 
right knee and tinea cruis.    

The Board notes that at the June 2007 VA joints examination, 
the VA examiner found post operative scars on the veteran's 
right knee.  The Board construes the medical evidence as an 
inferred claim for scar due to a service-connected 
disability.  This claim is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's arthritis of the right knee, status post 
arthroscopic surgery, is manifested by no more than range of 
motion from 0 degrees of extension to 110 degrees of flexion 
with subjective complaints of pain and locking up, but 
without ankylosis or objective findings of subluxation or 
instability.  

2.  The veteran's tinea cruis is manifested by a skin rash 
that requires intermittent systemic therapy, such as 
corticosteroids required for a total duration of less than 
six weeks during the past twelve-month period.

3.  The veteran's tinea cruis does not cover 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the right knee, status post 
arthroscopic surgery, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5259 (2007).

2.  The criteria for an initial disability rating of 10 
percent rating for tinea cruis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.118, Diagnostic Code 
7806 (2002), Diagnostic Code 7813-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Although a duty to 
assist letter was not sent to the veteran prior to the 
initial AOJ decision in this matter, the notice error was 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In the present appeal, a VA letter dated in July 2004 
informed the appellant of what evidence was required to 
substantiate his claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a November 2004 
statement of the case and June 2007 supplemental statement of 
the case after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records and private outpatient treatment 
records from Maxwell Air Force Base.  In addition, the 
veteran was afforded VA examinations in December 2002 and 
June 2007.  Given the above, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
his initial ratings claims were granted on appeal.  In any 
event, the veteran is appealing the initial evaluations and 
effective date assigned following the grant of service 
connection for arthritis of the right knee and tinea cruis.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  When implementing 
the award for an increased rating for tinea cruis, the RO 
will address any notice defect with respect to the effective 
date.  Significantly, the veteran retains the right to appeal 
any effective date assigned by the RO.  

The Board finds that the evidence of record -service medical 
records, private medical treatment records, VA examinations, 
and lay statements -- is adequate for determining whether the 
criteria for an increase in initial ratings for arthritis of 
the right knee and tinea cruis have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).




Initial Rating Claim for Arthritis of the Right Knee

The veteran contends that the initial disability rating 
assigned for his arthritis of the right knee, status post 
arthroscopic surgery, should be increased to reflect more 
accurately the severity of his symptomatology.

The veteran is currently rated as 10 percent disabling under 
Diagnostic Codes 5010-5259.  Pursuant to Diagnostic Code 
5010, arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5010 (2007).  
In turn, degenerative or traumatic arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Codes 5260-5261, a maximum 30 percent rating 
is warranted for limitation of leg flexion when it is limited 
to 15 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when it is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Correspondingly, a 
20 percent rating is warranted when leg extension is limited 
to 15 degrees; a 10 percent rating is warranted when it is 
limited to 10 degrees; and a noncompensable rating is 
warranted when it is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  If the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran underwent a VA general 
medical examination in December 2002.  The veteran reported 
that he tore a ligament in service and underwent arthroscopic 
surgery to his right knee.  He complained that his right knee 
experienced pain and flare-ups, including locking, swelling, 
and stiffness.  He wore a right knee brace when active.  Upon 
examination, the veteran had full extension and 110 degrees 
of flexion for the right knee with complaints of pulling.  
There was no laxity.  X-rays showed degenerative changes.  
The VA examiner diagnosed the veteran with right knee 
arthritis, status post surgery.  

Private treatment records from the Maxwell Air Force Base did 
not document any complaints of or treatment for arthritis of 
the veteran's right knee.

In June 2007, the veteran underwent a separate VA joints 
examination, where he reported pain and locking and flare-ups 
of the right knee.  He wore a knee brace.  Upon examination, 
there was no swelling and no deformity.  He had scars over 
his right knee from previous surgery.  The veteran's gait was 
normal.  The right knee had a full extension and 110 degrees 
of flexion.  There was no additional limitation of motion 
associated with repetitive extension and flexion.  The right 
knee was stable.  After a review of the veteran's X-rays, the 
VA examiner diagnosed the veteran with arthritis of the right 
knee.

Regarding the veteran's right knee disability; the Board 
observes that a full extension and flexion of 110 degrees 
warrants only noncompensable ratings under Diagnostic Code 
5260 and 5261.  In this regard, VAOPGCPREC 9-2004 does not 
require separate compensable ratings under both Diagnostic 
Codes 5260 and 5261.  Since the veteran was diagnosed with 
arthritis of the right knee, status post arthroscopic 
surgery, his right knee disability warrants a10 percent 
disability rating under Diagnostic Codes 5010-5259, and no 
more, even with consideration of pain and 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  A higher rating is not available under 
Diagnostic Codes 5256 or 5262 for his right knee, since the 
veteran has not been shown to have ankylosis or nonunion of 
the tibia and fibula.  Further, a separate rating for the 
right knee is not available under Diagnostic Code 5257 since 
there was no objective evidence of any subluxation or 
instability.  Lastly, a higher rating is not available under 
DeLuca, supra, since the veteran only had minimal functional 
limitations of his right knee, which was properly reflected 
by range of motion measurements.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his arthritis 
of the right knee, status post arthroscopic surgery.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Increased Rating Claim for Tinea Cruis

In May 2003, the RO granted service connection for tinea 
cruis and assigned a noncompensable (0 percent disabling) 
rating, under Diagnostic Code 7813-7806, effective November 
1, 2002.  38 C.F.R. § 4.118 (2007).  The veteran contends 
that the initial noncompensable rating assigned for his tinea 
cruis should be increased to reflect more accurately the 
severity of his symptomatology.

The Board observes that the veteran filed his claim for 
service connection for tinea cruis in June 2002.  Effective 
on August 30, 2002, the regulations pertaining to evaluating 
disabilities of the skin were revised.  See 67 Fed. Reg. 
49590, 49596 (July 31, 2002).  There were minor corrections 
to the criteria issued at a later date.  See 67 Fed. Reg. 
58448 (Sept. 16, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provides 
otherwise.  VAOPGCPREC 7-2003; See VAOPGCPREC 3-2000.  
Further, if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

It is also important to note that when considering a question 
that was not addressed by the AOJ, the Board must consider 
the question of adequate notice, the opportunity to submit 
additional evidence, and any prejudice thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  If the Board determines 
that the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard, Supra.  

Since the veteran's claim for an increased rating was filed 
prior to August 30, 2002, his claim for an increase in 
initial rating may be rated under rating criteria in effect 
prior to that date.  Further, a November 2004 statement of 
the case considered and provided the veteran copies of the 
new and old criteria for his skin disability.  Therefore, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).

Prior to August 30, 2002, Diagnostic Code 7806 provides that 
a 0 percent evaluation was assigned for eczema with slight 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation was assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002).  

After August 30, 2002, Diagnostic Code 7813 provides that for 
tinea cruis, rate as disfigurement of the head, face, or 
neck, or dermatitis, depending up on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).

Turning to ratings for dermatitis or eczema, under Diagnostic 
Code 7806, a 0 percent rating is warranted if the dermatitis 
or eczema covers an area of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  

A 10 percent rating is warranted for at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The veteran underwent a VA general medical examination in 
December 2002, where he reported rashes and itching of the 
skin.  He used different creams in the groin area, but all 
were non-responsive.  He also took hydroxyzine as need.  
Physical examination revealed no lacerations, burns, or rash 
on the neck, abdomen, and thigh.  He had small isolated 
papules around the scrotum area and hyperpigmentation in the 
groin folds.  

Private treatment records from the Maxwell Air Force Base 
between September 2002 and January 2005 show that the veteran 
continued to complain of a rash in his groin area.  He was 
prescribed corticosteroid creams, including hydrocortisone, 
ketoconazole, fluocinonide, clotrimazole and triamcinolone.  

At a June 2007, VA dermatology examination, the veteran again 
reported that he had tried many creams and oral medications 
for his tinea cruis.  However, none of the medications worked 
to relieve his symptoms of itching.  Upon physical 
examination, no skin lesions, dermatitis, or eczema was seen.  
There was no evidence of acne or chloracne.  The VA examiner 
found that the veteran's skin was normal.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's symptomatology for tinea cruis to be at 
least 10 percent disabling and that he has needed 
intermittent systemic therapy such as corticosteroids for a 
total duration of less than six weeks during the past 12-
month period.

A higher rating is not available since the veteran's tinea 
cruis does not cover 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  Moreover, a 
higher rating is not available under the rating criteria 
prior to August 30, 2002 since there is no medical evidence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement to the veteran's tinea cruis.  Given the 
above, the Board concludes that the veteran's service-
connected tinea cruis does not warrant an initial disability 
in excess of 10 percent.

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected tinea cruis 
warrants an initial 10 percent disability rating, and no 
more.  38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2007).

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
arthritis of the right knee and tinea cruis might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's arthritis of the right knee and 
tinea cruis have been persistently more severe than the 
extent of disability contemplated under the assigned ratings 
at any time during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  At his June 2007 VA examination, the 
veteran reported to have a desk job and that his right knee 
disability did not interfere with his employment duties.  
Likewise, there is no medical evidence showing that the 
veteran's service-connected tinea cruis interfered with his 
employment.  In addition, there is no competent evidence that 
the veteran's service-connected disabilities has resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 10 percent for 
arthritis of the right knee, status post arthroscopic 
surgery, is denied.

An initial 10 percent disability rating for tinea cruis, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


